Citation Nr: 0946765	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot and 
ankle disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran has verified service on active duty from August 
1981 to March 1984 and from August 1989 to February 1990.  
Additionally, she has additional periods of service in the 
Army Reserve, both between her two reported periods and after 
her second period. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

This case was previously before the Board in August 2007 when 
it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before Veterans Law Judge J. E. Day at 
a hearing at the RO in April 2007.  That Veterans Law Judge 
is no longer with the Board.  The Veteran was apprised of 
that fact and offered an opportunity to have a new hearing in 
a letter dated in October 2009.  See 38 C.F.R.§ 20.707 
(2009).  The Veteran responded to the Board's letter and 
indicated that she wished to appear at a new hearing before a 
Veterans Law Judge of the Board at her local regional office.  
To date, the Veteran has not been scheduled for a new hearing 
before a Veterans Law Judge at her local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
her local RO.  The Veteran and her 
representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

